DETAILED ACTION
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is based on Request for Continued Examination (RCE) Under 37 CFR 1.114 on 01/04/2021 and an interview conducted on 03/05/2021 with the Applicants' representative Attorney Brandon Hegstrom (Please refer to PTO-413B).

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this Examiner Amendment was given in an email (under the condition provided by 37 CFR 1.33 and 37 CFR 1.34 or Authorization provided through Form PTO/SB/439) and over telephonic discussion by Attorney Brandon P. Hegstrom (Reg. No. 59,432) on March 5th, 2021. 

4.	Claims 1-5, 7-12, 14 and 21-30 (Renumbered 1-22) are allowed.

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1. (Currently amended)  A method comprising:
displaying first and second selection interfaces in a user interface, the first and second selection interfaces corresponding to a first and second firmware components, respectively, on a computing node;
displaying, in the user interface with the first and second selection interfaces, a first setpoint for the first selection interface and a second setpoint for the second selection interface, the first setpoint indicating a first firmware version of the first firmware component and the second wherein the first firmware component includes one of a basic input/output (BIOS) firmware, a base management controller (BMC) firmware, a host bus adapter (HBA) firmware, or a disk firmware, wherein the second firmware component includes a different one of the BIOS firmware, the BMC firmware, the HBA firmware, or the disk firmware;
receiving user input selecting a selected third setpoint on the first selection interface, the selected third setpoint indicating a third firmware version of the first firmware component;
evaluating, using a manager service of the computing node, dependencies between the first and second firmware components to provide an additional selected setpoint for the second selection interface based on the selected third setpoint, the additional selected setpoint indicating a fourth firmware version of the second firmware component; and
displaying, in the user interface with the first and second selection interfaces, an indication of selection of the additional selected setpoint for the second selection interface.

2.	(Previously Presented)  The method of claim 1, further comprising upgrading the first and second firmware components of the computing node with the third and fourth firmware versions, respectively, associated with the selected third setpoint and the additional selected setpoint, respectively.

3.	(Previously Presented)  The method of claim 1, further comprising displaying, via the first selection interface, a first recommended set of setpoints indicating a first recommended set of versions for the first firmware component and displaying, via the second selection interface, a second recommended set of setpoints indicating a second recommended set of versions for the second firmware component.

4.	(Previously Presented)  The method of claim 3, further comprising displaying a first current setpoint and a second current setpoint indicating respective versions of the first and second firmware components, respectively, currently installed in the computing node.
5.	(Previously Presented)  The method of claim 3, further comprising receiving the user input selecting the selected third setpoint that is different than the first recommended set of setpoints.



7.	(Previously Presented)  The method of claim 1, further comprising displaying the first and second selection interfaces using slider bars.

8.	(Currently amended)  At least one non-transitory computer-readable storage medium including instructions that when executed by a computing node, cause:
display of first and second selection interfaces in a user interface, the first and second selection interfaces corresponding to first and second firmware components, respectively, on the computing node, wherein the first firmware component includes one of a basic input/output (BIOS) firmware, a base management controller (BMC) firmware, a host bus adapter (HBA) firmware, or a disk firmware, wherien the second firmware component includes a different one of the BIOS firmware, the BMC firmware, the HBA firmware, or the disk firmware;
display of a first setpoint for the first selection interface and a second setpoint for the second selection interface in the user interface with the first and second selection interfaces,, the first setpoint indicating a first firmware version of the first firmware component and the second setpoint indicating a second firmware version of the second firmware component;
responsive to receipt of user input selecting a selected third setpoint indicating a third firmware version of the first firmware component on the first selection interface, evaluate, using a manager service of the computing node, a dependency between the first and second firmware components to provide an additional selected setpoint indicating a fourth firmware version of the second firmware component based on the selected third setpoint; and
display of selection of the additional selected setpoint for the second selection interface in the user interface with the first and second selection interfaces.

9.	(Previously Presented)  The at least one computer-readable storage medium of claim 8, wherein the instructions further cause upgrade of the first and second firmware components of the computing node with the third and fourth firmware versions, respectively, indicated by the selected third setpoint and the additional selected setpoint, respectively.



11.	(Previously Presented)  The at least one computer-readable storage medium of claim 10, wherein the instructions further cause display of a first current setpoint and a second current setpoint indicating versions of the first and second firmware components, respectively, currently installed in the computing node.

12.	(Previously Presented)  The at least one computer-readable storage medium of claim 10, wherein the instructions further cause receipt of the user input selecting the selected third setpoint that is different than the first recommended set of setpoints.

13.	(Canceled).

14.	(Previously Presented)  The at least one computer-readable storage medium of claim 8, wherein the instructions further cause display of the first and second selection interfaces using slider bars.

15-20.	(Canceled). 

21.	(Previously Presented)  The method of claim 1, further comprising displaying the first and second selection interfaces using drop-down lists. 

22.	(Previously Presented)  The method of claim 1, further comprising displaying the first and second selection interfaces using radio buttons or checkboxes. 

23.	(Previously Presented)  The method of claim 1, further comprising displaying, via the second selection interface, a range of compatible setpoints indicating a rage of compatible versions for the second firmware component based on the selected third setpoint.

24.	(Previously Presented)  The at least one computer-readable storage medium of claim 8, wherein the instructions further cause display of the first and second selection interfaces using drop-down lists.

25.	(Previously Presented)  The at least one computer-readable storage medium of claim 8, wherein the instructions further cause display, via the second selection interface, of a range of compatible setpoints indicating a rage of compatible versions for the second firmware component based on the selected third setpoint.

26.	(Currently amended)  A computer system, comprising:
a memory configured to store instructions for an administrative system; and 
a processor configured to execute the instructions for the administrative system to:
cause display of first and second selection interfaces in a user interface, the first and second selection interfaces corresponding to the first and second firmware components of a computing node, respectively, on a display, wherein the first firmware component includes one of a basic input/output (BIOS) firmware, a base management controller (BMC) firmware, a host bus adapter (HBA) firmware, or a disk firmware, wherien the second firmware component includes different one of the BIOS firmware, the BMC firmware, the HBA firmware, or the disk firmware;
cause display of a first setpoint for the first selection interface and a second setpoint for the second selection interface in the user interface with the first and second selection interfaces,, the first setpoint indicating a first firmware version of the first firmware component and the second setpoint indicating a second firmware version of the second firmware component;
responsive to receipt of user input selecting a selected third setpoint indicating a third firmware version of the first firmware component on the first selection interface, evaluate, using a manager service of the computing node, a dependency between the first and second firmware components to provide a range of compatible setpoints indicating a range of compatible versions of the second firmware component for the second selection interface based on the selected third setpoint; and
cause display of selection of the range of compatible setpoints for the second selection interface in the user interface with the first and second selection interfaces.

27.	(Previously Presented)  The computer system of claim 26, wherein the processor is further configured to execute the instructions for the administrative system to cause display of the first and second selection interfaces using drop-down lists. 

28.	(Previously Presented)  The computer system of claim 26, wherein the processor is further configured to execute the instructions for the administrative system to cause display of the first and second selection interfaces using radio buttons or checkboxes. 

29.	(Previously Presented)  The computer system of claim 26, wherein the processor is further configured to execute the instructions for the administrative system to cause display of a selected fourth setpoint of the range of compatible setpoints for the second selection interface based on the selected third setpoint, the selected fourth setpoint indicating a fourth firmware version of the second firmware component.

30.	(Previously Presented)  The computer system of claim 29, wherein the processor is further configured to execute the instructions for the administrative system to cause upgrade of the first and second firmware components with the third and fourth firmware versions, respectively, indicated by the selected third and fourth setpoints, respectively.

31-38.	(Canceled).
—o—o—o—
REASONS for ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
(A).	Regarding §35 U.S.C. 112(a) rejection: Based in the discussed during the interview and explanation  provided in the written response in view of originally filed specification ¶[0041] the rejection to the claims currently pending claims have been withdrawn.
(B).	Examiner concedes as Applicants contended that “alternative applications C1-C5 211-215 described with reference to Figure 2 of Kumar are completely different applications, rather than different versions of the same application, and Kumar provides no support for a position that a version of one of the alternative applications Cl-C5 211-215 can change upon user selection. Therefore, Kumar cannot possibly disclose or suggest ‘displaying, in the user interface with the first and second selection interfaces, a first setpoint for the first selection interface’ ‘indicating a first firmware version of the first firmware component,’ and ‘receiving user input selecting a selected third setpoint on the first selection interface, the selected third setpoint indicating a third firmware version of the first firmware component,’ as recited in independent claim 1” which Examiner fully agrees, and believes that such limitations in the claims are not expressly taught or fairly suggested in the cited prior arts (please refer to Remarks pages:13, ¶[03]). 	
(C).	Based on the prior arts of record, and further search examiner concluded that the claimed invention in a manner have been recited in each of the amended independent claims such as in claim 1, “display of first and second selection interfaces in a user interface, the first and second selection interfaces corresponding to first and second firmware components, respectively, on the computing node, wherein the first firmware component includes one of a basic input/output (BIOS) firmware, a base management controller (BMC) firmware, a host bus adapter (HBA) firmware, or a disk firmware, wherien the second firmware component includes a different one of the BIOS firmware, the BMC firmware, the HBA firmware, or the disk firmware” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of identify and/or select firmware versions for multiple firmware components of a computing node to provide compatible operation of the computing node, wherein using user interface, selection interfaces corresponding to each of a plurality of firmware components, which multiple setpoints are displayed for each of the selection interface in order to utilize a particular version of a firmware component. As clusters (node) grow, and the number of components and number of firmware versions for the components, grow, and it can be an increasingly challenging task to ensure installations and/or upgrades occur appropriately to ensure dependencies are met and the cluster continues to function without conflict between different versions of firmware components. Moreover, a user (e.g., an administrator) of a cluster desires to upgrade multiple components, the user may need to be aware of the dependencies and compatibilities between the components. Without ensuring that the dependencies are adhered to, a particular combination of the component versions may be more likely to generate failure of the cluster, and may contribute to downtime in some examples. As the number of components in the cluster increase, evaluating the dependencies may become more complex and involve multiple permutations. Accordingly, a user may view a set of firmware versions for multiple firmware components that may form a compatible system installation, based on the selection of at least one firmware version for one component. This may facilitate installation and/or upgrade of a cluster to a compatible configuration and reduce errors or inconsistencies in upgrading components which may cause a system failure if dependent components are not appropriately installed and/or updated. By selecting a particular version of one component, a user can cause display of version selections for other components which form a compatible system renders the pending independent claims allowable. Claims 2-5, 7, 9-12, 14, 21-25 and 27-30 are dependent upon claims 1, 8 and 26 according to their respective statutory classes. Since the independent claims 1, 8 and 26 are allowable, claims 2-5, 7, 9-12, 14, 21-25 and 27-30 are also allowable at least by virtue of the dependency relationship.

(D).	Prior arts made of record and have yet relied upon is considered pertinent to applicant's disclosure. See MPEP § 707.05
	I.	Wang et al. (US PG-Pub. No. 2019/0102203) discloses: “dependency information may define one or more mandatory dependencies, optional dependencies, and/or incompatible dependencies. The dependency information for the firmware components in the firmware project is evaluated to identify any unsatisfied dependencies when a firmware project is opened, when a firmware component is added to a firmware project, or when a firmware component in a firmware project is updated. If any unsatisfied dependencies are identified, the dependencies can be satisfied by adding a firmware component to the firmware project, updating a firmware component already in the firmware project, or by removing a firmware component from the firmware project” (See [0003]¶).
	II.	Ezekiel Kruglick (US PG-Pub. No. 2016/0124744) discloses: “sub-module generator 130 may receive a selected subset or user interface elements of the first packaged application 120. User interface elements generally refer to elements utilized to provide input to candor receive output from an application. Examples of user interface elements include, but are not limited to toolbars, buttons, text entry boxes, menus, and combinations thereof The selected subset of user interface elements may be received based on a selection by a user or from another computer process, in some examples” (Please see ¶[0019]).
	III.	Filippov et al. (US PG-PUB. No. 2016/0062847) discloses: “bulk installing on a first digital electronic device, from a second digital electronic device in communication with first digital electronic device, a plurality of applications not already installed on first digital electronic device, comprising: receiving by second digital electronic device instruction to bulk install plurality of applications on first digital electronic device; creating by second digital electronic device a false backup archive containing plurality of applications, false backup archive having sufficient attributes of a true backup archive creatable by a backup operation in respect of first digital electronic device to be compatible with a restoration operation corresponding to backup operation, restoration operation executable to transfer contents of false backup archive to a non-transitory computer-readable storage medium of first digital electronic device; and causing by second digital electronic device execution of restoration operation, resulting in bulk installation of plurality of applications on first digital electronic device” (please see Abstract).
	IV. Wierman et al. (US PG-PUB. No. 2005/0245249) discloses: “A method of configuring a mobile device allows an administrator to select multiple installation items from a set of possible installation items to include in a deployment package. At least one of the installation items includes parameters provided by an administrator. The deployment package is transferred to a mobile device and the parameter values are extracted and are used to configure the mobile device. Under some embodiments, the parameter values are requested from the administrator based on a configuration file that the administrator selects to associate with the installation item” (Please see ¶[0010]).

	
6.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.


CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                 
                                        03/13/2021